DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 20-23 and 25-30 are pending and under examination.


35 USC § 102(b) rejections 
The rejections of claims 20, 21, 23 and 25-27 as well as new claims 29 and 30 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jakobsen et al. (US20100113300A1, IDS).
A method for engineering a T cell receptor comprising:
a) isolating a polynucleotide that encodes a wild type T cell receptor,
b) generating a library of mutant T cell receptors, wherein the mutant T cell receptors, comprise a mutation in one or more complementarity determining regions relative to the wild type T cell receptor;
c) expressing the mutant T cell receptors in a surface display system; and
d) measuring the binding of the mutant T cell receptors to a non-cognate peptide-MHC
in order to select mutant T cell receptors that bind to the non-cognate peptide-MHC, wherein the non-cognate peptide-MHC is SURV:HLA.A2.  

Jakobsen teaches retrovirus-mediated methods for displaying diverse TCR libraries on the surface of immature T cells which were screened to the identify TCR variants that were either specific for the cognate pMHC, or variants of the cognate pMHC (paragraphs 45, 46, 97-102, 114). The variant has been interpreted as being a non-cognate peptide-MHC. Jakobsen teaches that said modified TCRs are generated by in vitro selection of  the phage display of the mutant TCRs (Example 2).  Jacobsen disclose amino acid substitutions of the CDR residues of a single chain wild type human TCR that binds to HLA-A2 comprising the amino acid sequences of SEQ ID NO:149 and 150, identical to SEQ ID NOs:1 and 2, respectively (paragraphs 47 and 137; figure in vitro selection of display of the mutant TCRs (Example 2 ).  Jakobsen disclose that the display systems include mammalian cells, yeast cells and bacterial cells (paragraphs 28-30).

Applicant argues that Jakobsen  does not teach measuring the binding of the mutant T cell receptors to a non-cognate MHC in order to select mutant T cell receptors that bind to the non-cognate peptide-MHC, as recited in the instant claims. Applicant argues that the TCR variants of Jakobsen 1 are designed for either (i) increasing the solubility/ stability of single chain TCRs by way of introducing cysteine residues to generate non-native disulfide inter-chain bonds2 or (ii) producing affinity matured TCRs that bind to its cognate peptide-MHC with improved affinity. Applicant argues that  the variant TCRs taught by Jakobsen 1 only bind their cognate peptide-MHC, despite being analyzed for binding to numerous non-cognate peptide-MHCs, including SURV:HLA.A2.4
Applicant’s arguments have been considered but are not persuasive.  As discussed above, Jacobsen discloses engineering a T cell receptor  comprising isolating a polynucleotide that encodes a wild type T cell receptor, generating a library of mutant T cell receptors, wherein the mutant T cell receptors, comprise a mutation in one or more complementarity determining regions relative to the wild type T cell receptor, expressing the mutant T cell receptors in a surface display system; and measuring the binding of the mutant T cell receptors to a non-cognate peptide-MHC.  As argued by Applicant, Jacobsen is mostly concerned with variant TCRs that bind their cognate peptide-MHC. However, as discussed above, Jacobsen also teaches that retrovirus-mediated methods for displaying diverse TCR libraries on the surface of immature T cells which were screened to the identify TCR variants that were either specific for the cognate pMHC, or variants of the cognate pMHC (paragraphs 45, 46, 97-102, 114). 
As discussed previously, selecting mutant T cell receptors that bind to the non-cognate peptide-MHC has been interpreted as encompassing a mental step that differentiates T cell receptors that bind to a non-cognate peptide-MHC from T cell receptors that bind to the cognate peptide-MHC. The claims do not specifically indicate the purpose of the selection step and it has been interpreted that the selection step was determining that the mutant T cell receptors that did not bind the cognate peptide-MHC molecule and selecting the T cell receptor as not being further examined as a high affinity TcR mutant.
	In addition, the non-cognate peptide in the non-cognate peptide-MHC appears to be defined as SEQ ID NO:10 from Table 1, rather than any survivin peptide.


35 USC § 103(a) rejections 
The rejection of claims 20, 21, 23 and 25-27 and new claims 29 and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holler et al (Nature Immunol, 4:55-62, 2003) in view of Jakobsen et al (US 9279,122, issued 8 March 2016, effective filing date 25 April 2006).
	Holler disclose methods using a yeast display to produce high-affinity TCRs that are variants of a single-chain TCR (page 55, 2nd column to page 59, 2nd column). Holler disclose that the TCR variants bind cognate and non-cognate peptide-MHC ligands (page 61, 1st column). Holleran disclose that there was considerable diversity at nd column).
	Holler does not specifically disclose a wild type TCR comprising a Va amino acid sequence set forth in SEQ ID NO: 1 and the Vβ amino acid sequence set forth in SEQ ID NO:2.
Jakobsen teaches retrovirus-mediated methods for displaying diverse TCR libraries on the surface of immature T cells which were screened to the identify TCR variants that were either specific for the cognate pMHC, or variants of the cognate pMHC (column 6, line 36 to column 8, line 55; column 15, line 11 to column 16, line 17) Jakobsen disclose a TCR comprising the wild type T cell receptor comprises the Va amino acid sequence set forth in SEQ ID NO: 1 and the Vβ amino acid sequence set forth in SEQ ID NO:2 (see sequence comparison below). Jakobsen further disclose an HLA-A2-survivin peptide (SEQ ID NO. 31).
One of ordinary skill in the art would have been motivated to apply Jacobsen’s disclosure of the TCR comprising the wild type T cell receptor comprises the Va amino acid sequence set forth in SEQ ID NO: 1 and the Vβ amino acid sequence set forth in SEQ ID NO:2 as well as the HLA-A2-survivin peptide to Holler’s methods using a yeast display to produce high-affinity TCRs that are variants of a single-chain TCR and TCR and detecting variants that bind cognate and non-cognate peptide-MHC ligands because both Holler and Jacobsen disclose using methods for displaying TCR libraries on the surface of cells which were screened to the identify TCR variants that were either specific for the cognate pMHC, or variants of the cognate pMHC. It would have been prima facie obvious to combine Holler’s methods using a yeast display to produce high-affinity TCRs that are variants of a single-chain TCR and TCR and detecting variants that bind cognate and non-cognate peptide-MHC ligands with Jacobsen’s disclosure of the TCR comprising the wild type T cell receptor comprises the Va amino acid sequence set forth in SEQ ID NO: 1 and the Vβ amino acid sequence set forth in SEQ ID NO:2 as well as the HLA-A2-survivin peptide to have a method for engineering a T cell receptor with a desired specificity comprising isolating a polynucleotide that encodes a wild type T cell 

Applicant argues that Holler does not teach or suggest a TCR variant that can bind to a noncognate peptide-MHC ligand, as recited in the instant claims. Holler teaches the isolation of high-affinity TCR variants based on the wild type 2C TCR. Holler identifies three different ligands of Clone 2C, specifically, QLR-L, SIYR-K and dEV8-K. Holler teaches high affinity TCRs generated using in vitro display of a CDR3a-mutant library, which, after three rounds of sorting, bind to each of the three cognate peptide:MHCs for the 2C TCR. Applicant argues that Holler states that "10-30% of the high-affinity TCRs were shown directly to have high-affinity cross-reactivity with other cognate pMHC ligands" The high-affinity TCR variants of Holler bind the same three cognate peptide-MHCs bound by the parent TCR (i.e., the 2C TCR), despite undergoing multiple rounds of sorting and being analyzed for binding to several null ligands. Applicant argues that Holler does not teach or suggest a screen where TCRs that bind to a non-cognate peptide are identified. 
Applicant argues that as discussed above with respect to Jakobsen 1, Jakobsen 2 does not teach or suggest a method for engineering a T cell receptor including, inter alia, the step measuring the ability of the mutant T cell receptors to bind to a non-cognate peptide-MHC in order to select mutant T cell receptors that bind to the non-cognate peptide-MHC, as recited in the instant claims. Applicant argues that despite being analyzed for binding to numerous non-cognate peptide-MHCs, including SURV:HLA.A2, the teachings in Jakobsen 2 show that the wild type TCRs and variant TCRs disclosed therein do not bind to SURV:HLA.A2. 
	Applicant’s arguments have been considered but are not persuasive. As disclosed in the specification non-cognate antigen not recognized by the original TcR. It is not clear from Holler whether the original TcR bound the peptide-MHC molecules that rd paragraph). Holler disclose the hypothesis that TCR plasticity is required so that a single TCR can, on average, be expected to cross-react with many foreign peptides (page 55, 2nd paragraph). Holler disclose that this hypothesis has received support
from many studies that have shown the same T cell can be stimulated by multiple peptides of apparent unrelated primary structure (page 55, 2nd paragraph). Thus, it appears that there is an overlap between the cognate and non-cognate MHC-peptide molecules. A low or negligible binding of a peptide-MHC molecule to a TcR molecule (non-cognate) could become a binding peptide-MHC molecule by engineering the same TcR.  This is consistent to what Holler was investigating.  Holler disclose a yeast display system to isolate high-affinity variants against different MHC ligands and then examined the cross-reactive potential of high-affinity isolates   (paragraph bridging pages 55 and 56). Thus, Holler is measuring the binding of the mutant T cell receptors to a non-cognate peptide-MHC molecules or peptide-MHC molecules not previous bound by the original TcR.  It could be interpreted that selecting mutant T cell receptors that bind to the non-cognate peptide-MHC could be done by making a note of a particular engineered antibody that could bind a peptide-MHC molecule that the original TcR could not bind with an measurable affinity.

In response to Applicant argument that despite being analyzed for binding to numerous non-cognate peptide-MHCs, including SURV:HLA.A2, the teachings in Jakobsen 2 show that the wild type TCRs and variant TCRs disclosed therein do not bind to SURV:HLA.A2, Jakobsen disclose an HLA-A2-survivin peptide (SEQ ID NO. 31). It would have been obvious to use the HLA-A2-survivin peptide (SEQ ID NO. 31 of Jacobsen in Holler’s method of measuring the binding of the mutant T cell receptors to a non-cognate peptide-MHC molecules.  Furthermore, as discussed previously, the non-cognate peptide in the non-cognate peptide-MHC appears to be defined as SEQ ID NO:10 from Table 1, rather than any survivin peptide.


Summary
Claims 20, 21, 23, 25-27, 29 and 30 stand rejected.
Claim 22 and 28 is objected to for being dependent on a rejected claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK HALVORSON/Primary Examiner, Art Unit 1642